DETAILED ACTION
The instant application having Application No. 16/522,058 filed on July 25,2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 2, 2019 (China CN20191020406.0).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Benefit of U.S. Provisional Applications
	The instant application claims benefit of the U.S. provisional applications 62/703,147 filed July 25, 2018 and 62/741,825 filed October 5, 2018. 
	The examiner finds that none of the claims are supported by 62/703,147 filed July 25, 2018.
	The examiner finds that claims 1-10 and 12-13 are supported by 62/741,825 filed October 5, 2018. However, claims 11 and 14-20 are not supported by 62/741,825.
	If the applicant disagrees with any of the above assessments by the examiner, the examiner requests that the applicant point out where support for the claims can be found in the provisional applications.


Drawings
The applicant’s drawings submitted on July 25, 2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the limitation “wherein the base is closer to the plate portion than the frame as seen from a direction that is perpendicular to the optical axis” is indefinite for at least the following reasons. Firstly “the base is closer to the plate portion than the frame” could mean (1) the base is closer to the plate portion than the base is to the frame, or (2) the base is closer to the plate portion than the frame is to the plate portion. Secondly, “a direction that is perpendicular to the optical axis” could mean along the x direction in a cross section like Fig. 96, which could be written as “a circumferential direction about the optical axis”, or it could mean along the y direction in a cross section like Fig. 96, which could be written as “a direction radially outward from the optical axis” or it could be intended to cover either or both of the above viewing directions. Appropriate corrections are required. 

Claim 18 recites the limitation "the stacking rectangular cross-sections of the first wire" in line 2 and “the stacking rectangular cross-sections of the second wire” in lines 2-3.  There is insufficient antecedent basis for these limitation in the claim.
Further regarding claim 18, the limitation “wherein the stacking rectangular cross-sections of the first wire and/or the stacking rectangular cross-sections of the second wire are aligned to each other as seen from the optical axis” is indefinite because it is unclear what “aligned to each other as seen from the optical axis” is referring to. As shown in Fig. 96, the stacking rectangular cross-sections of the first wire are all at the same radial distance from the optical axis. They are also aligned parallel to the optical axis. The stacking rectangular cross-sections of the second wire are all at the same radial distance from the optical axis. They are also aligned parallel to the optical axis. Further the stacking rectangular cross-sections of the first wire have corresponding stacking rectangular cross-sections of the second wire which are aligned with each other in that they are at the same vertical height along a direction parallel to the optical axis. As written, the examiner cannot determine which of the above features of the arrangement of e.g. Fig. 96 it is that the applicant intended to claim in claim 18. Appropriate correction is required.
For the purpose of examination, any of the above alignments of the first and/or second wires will be deemed to meet this limitation.
Claim 19 recites the limitation "the stacking rectangular cross-sections of the first wire" in line 2 and “the stacking rectangular cross-sections of the second wire” in lines 2-3.  There is insufficient antecedent basis for these limitation in the claim.
Further regarding claim 19, the limitation “wherein the stacking rectangular cross-sections of the first wire and/or the stacking rectangular cross-sections of the second wire are aligned to each other as seen from a direction that is perpendicular to the optical axis” is indefinite because it is unclear what “aligned to each other as seen from a direction that is perpendicular to the optical axis” is referring to. As shown in Fig. 96, the stacking rectangular cross-sections of the first wire are all at the same radial distance from the optical axis. They are also aligned parallel to the optical axis. The stacking rectangular cross-sections of the second wire are all at the same radial distance from the optical axis. They are also aligned parallel to the optical axis. Further the stacking rectangular cross-sections of the first wire have corresponding stacking rectangular cross-sections of the second wire which are aligned with each other in that they are at the same vertical height along a direction parallel to the optical axis. As written, the examiner cannot determine which of the above features of the arrangement of e.g. Fig. 96 it is that the applicant intended to claim in claim 18. Appropriate correction is required.
For the purpose of examination, any of the above alignments of the first and/or second wires will be deemed to meet this limitation.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. USPGPub 20200400916 (hereafter Park).
Regarding claim 1, Park teaches (Figs. 1-2 and 14) “An optical member driving mechanism (lens moving apparatus of Figs. 1-2 and 14) for driving (paragraph 47: “The bobbin 110 may be disposed in the housing 140 so as to be movable in the optical-axis direction OA or the first direction (for example, the Z-axis direction) by the electromagnetic interaction between the first and second coils 120-1 and 120-2 and the first and second magnets 130-1 and 130-2”) an optical member (paragraph 50: “The bobbin 110 may have a bore configured to allow a lens or a lens barrel to be mounted therein”) having an optical axis (e.g. paragraph 47: “the optical-axis”), comprising:
a fixed portion (at least cover member 300 and housing 140), comprising a case (cover member 300) and a frame (housing 140), wherein the frame is disposed in the case (see e.g. Fig. 14, 140 is inside 300), and a gap is formed between the case and the frame (in Fig. 14 the region where circuit board 190 resides is a gap between the cover member 300 and the housing 140);
a movable portion (at least bobbin 110), movably connected to the fixed portion (paragraph 47: “The bobbin 110 may be disposed inside the housing 140 so as to be movable in the optical-axis direction”) and configured to hold the optical member (paragraph 50: “The bobbin 110 may have a bore configured to allow a lens or a lens barrel to be mounted therein”);
a driving module (at least the first and second coils 120-1 and 120-2 and the first and second magnets 130-1 and 130-2), driving the movable portion to move relative to the fixed portion (paragraph 47: “The bobbin 110… so as to be movable in the optical-axis direction… by the electromagnetic interaction between the first and second coils 120-1 and 120-2 and the first and second magnets 130-1 and 130-2”); and
a circuit board (circuit board 190), disposed in the gap (see position of 190 between 140 and 300 in e.g. Fig. 14) and comprising a plate portion (see plate shape of 190 in e.g. Fig. 1) and a protruding portion (paragraph 111: “the circuit board 190… may have a structure (for example, a protrusion or a groove) to be coupled to the housing.” consider the case where the circuit board has a protrusion), 
Regarding claim 2, Park teaches “The optical member driving mechanism as claimed in claim 1, wherein the plate portion has a first surface (the lateral surface of 190 that faces the housing 140, see Fig. 14) and a second surface (the lateral surface of 190 that faces the cover member 300, see Fig. 14), the first surface faces the frame (the lateral surface of 190 that faces the housing 140, see Fig. 14), and the second surface faces the case (the lateral surface of 190 that faces the cover member 300, see Fig. 14).”
Regarding claim 3, Park teaches “the optical member driving mechanism as claimed in claim 2, wherein the protruding portion is situated between the frame and the first surface (see paragraph 111, the protrusion couples the circuit board to the housing 140, therefore the protrusion must contact housing 140. As seen in Fig. 14 the circuit board only contacts the housing 140 on its first lateral surface. Thus, the protrusion of the circuit board is situated between the frame/housing and the first surface.).”
Regarding claim 4, Park teaches “the optical member driving mechanism as claimed in claim 3, wherein the protruding portion contacts the frame (see paragraph 111, the protrusion couples the circuit board to the housing 140, therefore the protrusion must contact housing 140.), and the second surface contacts the case (see contact between the outer lateral surface of circuit board 190 and the inner surface of the case/cover member 130 in Fig. 14).”
Regarding claim 5, Park teaches “the optical member driving mechanism as claimed in claim 4, wherein the fixed portion further comprises a base (base 210) disposed on a side of the movable portion (the base 210 is on the bottom side of the bobbin 110), and
the base contacts the first surface (see Fig. 14, the base 210 contacts the inner lateral surface of circuit board 190), wherein the base is closer to the plate portion (the base 210 contacts the plate portion of circuit board 190) than the frame (the plate portion of circuit board 190 is separated from the frame/housing 140 by the protrusion) as seen from a direction that is perpendicular to the optical axis (the radial direction).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. USPGPub 20200400916 (hereafter Park) as applied to claim 1 above, and further in view of Lee USPGPub 20200110243 (hereafter Lee ‘243). 
Regarding claim 11, Park teaches “the optical member driving mechanism as claimed in claim 1, wherein the fixed portion further comprises a base (base 210), disposed on a side of the movable portion (base 210 is disposed at the bottom side of the movable portion/bobbin 110) and having a top surface and a bottom surface (the top and bottom surfaces of base 210).”

Lee ‘243 teaches “wherein the fixed portion further comprises a base (Fig. 37 base 5900), disposed on a side of the movable portion (5900 is on the bottom side of the movable portion) and having a top surface and a bottom surface (the top and bottom surfaces of 5900 in Fig. 37), wherein the case has a bending portion (protruded portion 5122), the top surface faces the movable portion (the top surface of 5900 faces the movable portion), and the bottom surface is situated between the top surface and the bending portion (see how a bottom surface of 5900 is situated between the top surface of 5900 and a bending protruded portion of 5100 in Fig. 37, see also paragraphs [0336] and [0345].”
Lee ‘243 further teaches (paragraph 345) “The second protruded portion 5122 can be hooked by the base 5900 and the cover 5100 may be stably fixed thereby.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bending protruded portion of the cover member as taught by Lee ‘243 in the device of Park because Lee ‘243 teaches that the protruded portion enables the base and cover to be stably fixed (Lee ‘243 paragraph 345).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. USPGPub 20200400916 (hereafter Park) as applied to claim 1 above, and further in view of Park et al. USPGPub 20200209710 A1 (hereafter Park ‘710).
Regarding claim 12, Park teaches “the optical member driving mechanism as claimed in claim 1,” however, Park does not explicitly teach “wherein the case has a case surface and a depression formed on the case surface, and the frame has a frame surface and a protrusion formed on the frame 
Park ‘710 teaches (Fig. 21) “wherein the case has a case surface (top plate 1101) and a depression (consider the depressed portions 1120, in particular 1121 to be the main region of the top plate 1101, then the top portion of 1101 is a depression, in that stoppers 1310 protrude into it) formed on the case surface (see Fig. 21), and the frame has a frame surface (top surface of housing 1310 from which stoppers 1316 protrude) and a protrusion formed on the frame surface (stoppers 1316), wherein the frame surface and the case surface are perpendicular to the optical axis (both the top plate 1101 and the top surface of 1310 are horizontal in Fig. 21 perpendicular to the vertical optical axis of the lens), the frame surface faces the case surface (the top surface of 1310 faces the top plate 1101), and the protrusion is accommodated in the depression (see Fig. 21 and paragraphs 266-267).”
Park ‘710 further teaches (paragraph 267) “Consequently, the four depressed portions 1120 may serve as mechanical stoppers by virtue of interaction with the stoppers 1316 in any of four directions corresponding to the diagonal directions”.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depression in the cover member and corresponding protrusions of the frame member of Park ‘710 into the device of Park for the purpose of providing mechanical stoppers as taught by Park ‘710 paragraph 267.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. USPGPub 20200400916 (hereafter Park) as applied to claim 1 above, and further in view of Kim et al. USPGPub 20210063762 A1 (hereafter Kim).
	Regarding claim 13, Park teaches “the optical member driving mechanism as claimed in claim 1, wherein the movable portion (bobbin 110) has an accommodating hole (paragraph 50: “bobbin 110 may 

    PNG
    media_image1.png
    583
    579
    media_image1.png
    Greyscale


	Kim further teaches (paragraph 86) “the bobbin 110 may be provided in the inner circumferential surface thereof with a thread 110-1, with which a lens or a lens barrel is engaged.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the interior of the bore of bobbin 110 of Park to have a threaded segment, a connecting segment and a smooth segment as taught by Kim Fig. 7A because such threads enable engagement of the bobbin with a lens or lens barrel as taught by Kim paragraph 86.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. USPGPub 20200400916 (hereafter Park) as applied to claim 1 above, and further in view of Lee et al. USPGPub 20200049939 (hereafter Lee ‘939).
Regarding claims 14 and 17-19, Park teaches (claim 14) “the optical member driving mechanism as claimed in claim 1, wherein the driving assembly comprises a coil module (coils 120-1 and 120-2),” 
However, Park fails to teach (claim 14) “and the coil module comprises a first wire and a second wire in parallel.”
(claim 17) “the first wire is… disposed between the optical member holder and the second wire.”
(claim 18) “wherein the stacking rectangular cross-sections of the first wire and/or the stacking rectangular cross-sections of the second wire are aligned to each other as seen from the optical axis.”
(claim 19) “wherein the stacking rectangular cross-sections of the first wire are aligned to the stacking rectangular cross-sections of the second wire as seen from a direction that is perpendicular to the optical axis.”

Lee ‘939 teaches (Fig. 22a) (claim 14) “the coil module (second coil 172) comprises a first wire (right-hand-side-most vertically aligned wire in Fig. 22a see paragraph 150: “the second coil 172, disposed on the housing 140, may be wound m times (for example, 3 times) in the optical-axis direction (for example, in the z-axis direction)”) and a second wire (e.g. the left-hand-side-most vertically aligned wire in Fig. 22a see paragraph 150: “may then be wound n times (for example, 5 times) in a direction perpendicular to the optical axis (for example, in the y-axis direction).”) in parallel (they are both vertically arranged, i.e. in parallel).”
(claim 17) “wherein the movable portion further comprises an optical member holder (bobbin 110), the first wire is… disposed between the optical member holder and the second wire (the first wire is between the second wire and the bobbin 110).”

(claim 19) “wherein the stacking rectangular cross-sections of the first wire are aligned to the stacking rectangular cross-sections of the second wire as seen from a direction that is perpendicular to the optical axis (the stacking cross-sections of the first wire and the second wire begin and end at the same vertical positions and thus are aligned as seen from a radial direction).”

It has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP §2144.04(VI)(B).
Park differs from the claimed invention in that only one coiled wire is disclosed, not two parallel coiled wires. Lee ‘939 teaches a coil member with five parallel coiled wires (see Fig. 22a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coil 120 of Park as two parallel wires as taught by Lee ‘939, because it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP §2143(VI)(B).
Note that the limitations (claim 17) “the first wire is attached on the optical member holder and disposed between the optical member holder and the second wire” (claim 18) “wherein the stacking rectangular cross-sections of the first wire and/or the stacking rectangular cross-sections of the second wire are aligned to each other as seen from the optical axis” and (claim 19) “wherein the stacking rectangular cross-sections of the first wire are aligned to the stacking rectangular cross-sections of the second wire as seen from a direction that is perpendicular to the optical axis” are considered to be met 
Regarding claim 15, the Park-Lee ‘939 combination teaches “the optical member driving mechanism as claimed in claim 14,” however Park fails to teach “wherein both the first wire and the second wire have rectangular cross-sections.”
Yang teaches “wherein both the first wire and the second wire have rectangular cross-sections (the cross-section of the left and right hand side vertically stacked wires of coil 172 in Fig. 22a of Lee ‘939 are rectangular in the sense that they are each a 1 by 3 array of spiraled wires).
It has been held that “the configuration … [is] a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration… was significant.” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP §2144.04(IV)(B).
Park differs from the claimed invention in the shape of the two wires. Lee ‘939 teaches a rectangular cross-sectional shape of the two wires. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the two wires into rectangular cross-sectional shapes as taught by Lee ‘939, because it has been held that “the configuration … [is] a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration… was significant.” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP §2144.04(IV)(B).
Regarding claim 16, the Park-Lee ‘939 combination teaches “the optical member driving mechanism as claimed in claim 15,” however, Park is silent regarding “wherein the rectangular cross-sections of the first wire and/or the second wire have fillets.”
Lee ‘939 teaches (Fig. 22a) “wherein the rectangular cross-sections of the first wire and/or the second wire have fillets (the rectangular cross-sections have fillets in that the corners are curved by the roundness of the wire in Fig. 22a).”
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP §2144.04(IV)(B).
The Park-Lee ‘939 combination teaches the claimed invention except for the inclusion of fillets to the shape of cross-sections of either the first or the second wire or both. Lee ‘939 teaches fillets on the rectangular cross-sections of the first and second wires. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include fillets to the shape of the cross-sections of either the first or the second wire or both as taught by Lee ‘939 since it has been held that “the configuration … [is] a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration… was significant.” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP §2144.04(IV)(B).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. USPGPub 20200400916 (hereafter Park) in view of Lee et al. USPGPub 20200049939 (hereafter Lee ‘939) as applied to claim 14 above, and further in view of Kimura USPGPub 20080055421 (hereafter Kimura).
Regarding claim 20, the Park-Lee ‘939 combination teaches “the optical member driving mechanism as claimed in claim 14,” however, Park and Lee ‘939 are silent regarding “wherein the first wire and/or the second wire are adhesive.”
Kimura teaches a lens driving device including magnets and coils 33a2 and 33a1. Kimura further teaches (paragraph 93) “wherein the first wire and/or the second wire are adhesive (paragraph 93: “An adhesive polyurethane copper wire was used for a coil.”).
Kimura further teaches that coils 33a and 33b may be secured to the movable lens barrel (see paragraph 135).
.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “wherein the protruding portion is situated between the case and the second surface, the protruding portion contacts the case, and the first surface contacts the frame.”
Regarding claim 7, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “the protruding portion does not overlap the base as seen from a direction that is perpendicular to the optical axis.” 
	Claim 8 depends from claim 7 and is allowable for at least the reason stated above.
Regarding claim 9, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “the protruding portion overlaps the sensor as seen from a direction that is perpendicular to the optical axis.”
Claim 10 depends from claim 9 and is allowable for at least the reason stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. CN 111796389 A “Camera Module” (not prior art) relevant to claims 14-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872